United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2378
Issued: March 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 20, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 31, 2007, denying his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established an arm condition causally related to factors
of his federal employment.
FACTUAL HISTORY
On July 18, 2007 appellant, then a 61-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that he sustained carpal tunnel syndrome as a result of his federal
employment. In a narrative statement, he stated that repetitive work had caused pain and
swelling in his wrist and hand.

Appellant submitted x-ray reports of his right wrist and hand dated April 30, 2007. He
also submitted reports from a physician’s assistant. By letter dated July 27, 2007, the Office
requested appellant submit additional evidence.
In a report dated June 27, 2007, Dr. Stuart Oxford, a radiologist, reported that
electromyogram (EMG) results were compatible with right carpal tunnel syndrome of moderate
degree. Appellant also submitted an August 3, 2007 report from the physician’s assistant. In a
narrative statement dated August 4, 2007, he indicated that he injured his back in October 2001
and had been working light duty since that time. Appellant stated that he did sorting of mail,
stamping boxes and other duties requiring repetitive wrist and hand motion.
By decision dated August 31, 2007, the Office denied the claim for compensation. The
Office found that the medical evidence was insufficient to establish the claim.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.2
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.3
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.4 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.5
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.6
1

5 U.S.C. §§ 8101-8193.

2

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

3

Ruby I. Fish, 46 ECAB 276, 279 (1994).

4

See Robert G. Morris, 48 ECAB 238 (1996).

5

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

6

Id.

2

ANALYSIS
Appellant identified employment factors associated with his light-duty position, such as
sorting mail and stamping boxes. It is his burden of proof to submit medical evidence with a
diagnosis and a rationalized opinion on causal relationship between the diagnosed condition and
the identified employment factors.
The medical evidence in this case is not sufficient to meet appellant’s burden of proof.
As to the evidence from a physician’s assistant, this does not constitute competent medical
evidence as a physician’s assistant is not defined as a physician under 5 U.S.C. § 8101(2).7 The
remaining evidence consists of diagnostic test reports, with an EMG report showing findings
compatible with right carpal tunnel syndrome. There is no medical evidence with an accurate
history and a rationalized medical opinion relating a diagnosed condition to the identified
employment factors. Appellant did not meet his burden of proof and therefore the Office
properly denied the claim for compensation.
CONCLUSION
The evidence is not sufficient to establish a right arm condition causally related to factors
of appellant’s federal employment.

7

George H. Clark, 56 ECAB 162 (2004).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 31, 2007 is affirmed.
Issued: March 14, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

